Citation Nr: 1735109	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-09 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1975 to August 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's service connection claim for a lumbar spine disorder, the Veteran's original claims file was lost, but his claims file has been reconstructed and all available service treatment records (STRs), private treatment records, SSA records, and VA treatment records have all been obtained.

The Veteran testified that his lumbar spine disorder began in service.  He testified that he injured his back in service and was hospitalized.  His STRs show that he received medical treatment for his lumbar spine during active service.  He was diagnosed with a lumbar spine strain.

In light of the above, the Board finds that the Veteran should be afforded a VA examination to obtain an opinion on the etiology of any current lumbar spine disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any lumbar spine disorder.  
The examiner should provide an opinion as to whether is it at least as likely as not (50 percent or greater) that any current lumbar spine disorder either began during or was otherwise caused by the Veteran's active military service.  Why or why not?  In so doing, the examiner should consider the Veteran's treatment for lumbar spine complaints in April 1978.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

